Citation Nr: 1140592	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  03-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for nuclear sclerotic cataract, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for liver hardening, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for tooth loss, claimed as due to exposure to ionizing radiation.

5.  Entitlement to service connection for gall bladder removal, claimed as due to exposure to ionizing radiation.

6.  Entitlement to service connection for hair loss, claimed as due to exposure to ionizing radiation.

7.  Entitlement to service connection for skin sores, claimed as due to exposure to ionizing radiation.

8.  Entitlement to service connection for shortness of breath, claimed as due to exposure to ionizing radiation.

9.  Entitlement to service connection for bone deterioration, claimed as due to exposure to ionizing radiation.

10.  Entitlement to service connection for a back disorder, claimed as due to exposure to ionizing radiation.

11.  Entitlement to service connection for a neck disorder, claimed as due to exposure to ionizing radiation.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostate surgery.


REPRESENTATION

Appellant represented by:	Lauren A. Murphy, Agent


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2002, March 2003, and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2010, the Veteran requested a hearing before the Board via videoconference.  He was scheduled for this hearing a number of times and asked for it to be postponed.  Most recently, the Veteran was informed in a March 2011 letter that his hearing was scheduled for May 2011.  In a May 2011 written statement, the Veteran's agent requested that his scheduled hearing be cancelled.  Therefore, the Board finds that all due process has been met with regard to the Veteran's hearing request.

The Board notes that, during the course of the appeal, the Veteran was represented by both The American Legion and Elizabeth Camputaro, Attorney.  However, in March 2011, the Veteran appointed Lauren Murphy, Agent, as his representative.  The Board recognizes this change in representations.

In June 2011, the Veteran's agent submitted a written statement from a fellow servicemember and a waiver of RO review of this evidence.  The Board accepts it as part of the appeal and will proceed with the Veteran's claim.

The issues of entitlement to service connection for posttraumatic stress disorder with depression, bilateral hearing loss, tinnitus, chronic obstructive pulmonary disease, sterilization, memory loss, and skin cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prostate cancer was not manifest in service, nor was prostate cancer shown within one year after discharge, and prostate cancer is unrelated to service, including to exposure to ionizing radiation.

2.  On May 10, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of all issues on appeal with the exception of service connection for prostate cancer is requested.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

2.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for nuclear sclerotic cataract, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for liver hardening, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for tooth loss, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for gall bladder removal, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for hair loss, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for skin sores, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for shortness of breath, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

9.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for bone deterioration, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

10.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for a back disorder, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

11.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for service connection for a neck disorder, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

12.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal for compensation under 38 U.S.C.A. § 1151 for residuals of prostate surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in March 2002 informed the Veteran of what the evidence needed to show to substantiate his claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  Thereafter, the Veteran's claim was initially adjudicated in July 2002. 

In January 2010, the Veteran was provided notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, his claim was readjudicated in a February 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All pertinent medical treatment records, which consist of evidence of the diagnosis of and treatment for prostate cancer, have been obtained. 

The Board notes that in cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Namely, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2011).  In this case, VA's duty includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  In this case, all duty to assist was met with regard to 38 C.F.R. § 3.311, as will be discussed below.

While the Veteran was not provided with a VA examination regarding his claim, the Board finds that one is not necessary.  While a current diagnosis of prostate cancer and in-service evidence of ionizing radiation has been established, there is no competent evidence suggesting a relationship between the two.  As such, an examination is not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for Prostate Cancer

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

The Veteran claims his prostate cancer was as a result of radiation exposure during service.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011). 

Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2011).

A "radiation exposed Veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309 (2011). 

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2011).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311 "radiogenic disease" is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, which includes prostate cancer.  38 C.F.R. § 3.311(b)(2) (xxiii) (2011). 

The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service. 

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application. 

The Veteran's service treatment records reflect that on examination at separation in August 1957, all of the Veteran's body systems were indicated to be "normal."  The anus, rectum, genitourinary system, and prostate were normal.

The Veteran's service personnel records show that he participated in Operation REDWING, which was a 1956 atomic test series at Bikini and Eniwetok, Marshall Islands, from March 26, 1956 to July 27, 1956, while he was on board the U.S.S. Shelton.

A July 1998 VA outpatient treatment record shows that the Veteran had an elevated prostate-specific antigen (PSA).

An October 2004 VA treatment record shows that the Veteran underwent radical perineal prostatectomy for prostate cancer.

In May 2004, the Veteran submitted a completed Radiation Risk Activity Information Sheet, on which he claimed no additional radiation exposure than that already noted in his service treatment records.  Specifically he stated that he was assigned from March to July 1956 near the Marshall Islands on board the U.S.S. Shelton.

In November 2004, the RO submitted the Veteran's statement and information to the Defense Threat Reduction Agency (DTRA).

In a November 2006 response, the DTRA indicated that the maximum doses the Veteran could have received when he was participating in Operation REDWING are external gamma dose of 18 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate (alpha) of 4.5 rem, and internal committed dose to the prostate (beta+gamma) of 2 rem.

In a March 2009 letter, the RO provided the Veteran's service, disease, and exposure information to Compensation and Pension Service.

In an April 2009 letter, the Director of Compensation and Pension Service forwarded the Veteran's information to the Under Secretary for Health, who was asked to provide an opinion as to whether it was likely, unlikely, or as likely as not that the Veteran's prostate cancer resulted from exposure to ionizing radiation during service.

In a December 2009 response, the Chief Public Health and Environmental Hazards Officer indicated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The exposure dose was assumed to have occurred as a single acute dose in the earliest year of exposure, which was 1957.  This assumption increased the likelihood for causation of cancer in the IREP calculation.  The program calculated a 99th percentile value for the probability of causation of 0.06 percent.  As such, it was opined that it was not likely that the Veteran's prostate cancer was caused by exposure to ionizing radiation while in service.

In January 2010, Compensation and Pension Service then forwarded this information to the RO.

In a May 2011 written statement, a fellow servicemember indicated that he served on board the U.S.S. Shelton with the Veteran when hydrogen bomb testing occurred around Bikini Island.  He described the experience of seeing bombs detonate.

First, the Board finds that service connection under 38 C.F.R. § 3.309(d), for diseases specific to radiation-exposed veterans is not warranted.  Specifically, cancer of the prostate is not a disease that may be presumptively service connected for radiation-exposed veterans.  Therefore, service connection for prostate cancer is not warranted on this basis.

Under the criteria of 38 C.F.R. § 3.311, prostate cancer is considered a radiogenic disease.  Furthermore, it was established that the Veteran participated in Operation REDWING and was exposed to ionizing radiation.  His prostate cancer first manifested more than five years after his exposure.  Therefore, pursuant to the provisions of 38 C.F.R. § 3.311, the Veteran's claim was referred to the Under Secretary for Benefits, who determined that it was unlikely that the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service.  As such, and because there is no suggestion that the information provided to the Under Secretary for Benefits is incorrect, service connection under the criteria of 38 C.F.R. § 3.311 is not warranted.

As to whether the Veteran is entitled to service connection for prostate cancer on a direct basis, the Board notes that there is no competent evidence indicating that the prostate cancer is related to service.  There is no lay or medical proof of prostate cancer during service or within one year of separation.  Rather, the separation examination disclosed that the prostate and genitourinary system were normal.  Furthermore, there is no assertion that he had prostate cancer in proximity to separation from service.  The first pertinent post-service evidence is a July 1998 VA record showing increased PSA levels.  This occurred more than forty years after separation from service, and there is no evidence to suggest that the Veteran manifested his prostate cancer to a compensable degree within one year of separation from service.  Therefore, service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  The Board also notes that the Veteran's statements regarding the etiology of prostate cancer do not constitute competent lay evidence as such a determination is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There being no competent opinions establishing that prostate cancer is related to the Veteran's service, the Board finds that service connection must be denied. 

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


III.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the claims with regard to entitlement to service connection for nuclear sclerotic cataract, liver hardening, tooth loss, gall bladder removal, hair loss, skin sores, shortness of breath, bone deterioration, a back disorder, and a neck disorder, all claimed as due to exposure to ionizing radiation, and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostate surgery, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

Service connection for prostate cancer, claimed as due to exposure to ionizing radiation is denied.

The appeal as to service connection for nuclear sclerotic cataract, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for liver hardening, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for tooth loss, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for gall bladder removal, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for hair loss, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for skin sores, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for shortness of breath, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for bone deterioration, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for a back disorder, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to service connection for a neck disorder, claimed as due to exposure to ionizing radiation, is dismissed.

The appeal as to compensation under 38 U.S.C.A. § 1151 for residuals of prostate surgery, is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


